DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Repeated
1.	The 35 U.S.C. 103(a) rejection of claims 1-2,4,6,11-12 unpatentable over Song in view of Hirano has been repeated as previously made in office action 8/18/22. 
2.	The claims 9-10 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 11/17/22 have been fully considered but they are not persuasive. 
	In response to applicant’s argument that the prior art fail wherein a coupling protrusion protruding toward the body portion of the first metal plate is at an outer surface of the second metal plate facing the body portion of the first metal plate, and wherein a coupling groove dented inward is at the body portion of the first metal plate so that the coupling protrusion is inserted and fixed therein, Song discloses a coupling protrusion(figure 7 number 10) protruding toward the body portion of the first metal plate (figure 7 number 321) is at an outer surface of the second metal plate (figure 7 number 331) facing the body portion of the first metal plate, and wherein a coupling groove dented inward (holes in number 321) is at the body portion of the first metal plate so that the coupling protrusion is inserted and fixed therein (figure 7).  Applicant argues that the coupling structure of the independent claim and the coupling structure of Song is different however applicant’s claim does not differentiate from Song’s coupling structure. Applicant’s claim does not state that the coupling protrusion is integral with the second metal plate. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724